DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  While a previous issue regarding Priority of KR 10-201809916942 was applied in the Non-Final Rejection having notification date of September 24, 2021, this document was confirmed as being previously received from Applicants and was placed in the file of record on February 21, 2019.  
Specification
The amendments to the title, Abstract, and the specification are acceptable as shown on pp. 3-5 of Applicants’ reply filed on December 20, 2021.                                                 Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on December 20, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings, and
 		(ii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Applicants have further agreed to amend the claims as follows:

		“loads applied to the first and third bearings;” (Claim 16, line 21) needs to read as 
		--  loads applied to the first bearing and the third bearing [[

		
		“the first and third bearings” (Claim 20, line 2) needs to read as 
		--  the first bearing and the third bearing [[

--  21.  (Canceled). --
--  22.  (Canceled). --
--  23.  (Canceled). --
--  24.  (Canceled). --
--  25.  (Canceled). --
--  26.  (Canceled). --
--  27.  (Canceled). –
--  28.  (Canceled). --
--  29.  (Canceled). –
--  30.  (Canceled). --



Allowable Subject Matter
Claims 16 and 18-20 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 16 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including:   
				“a distance between the motor center and the third bearing center is 1.9 times greater than a distance between the motor center and the first bearing center to minimize the sum of loads applied to the first and third bearings” is not shown or rendered over the prior art of record.  Claims 18-20 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2005/0207926 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Monday March 7, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746